Cobb, J.
Tbe act of tbe legislature, entitled “ An act to provide for tbe payment of tbe salaries of tbe officers of tbe state government, penitentiary, hospital for insane, institutes for tbe blind and deaf and dumb, for tbe years 1879 and 1880,” approved Eeb. 27,1879 [Laws, 1879, p. 427], fixes the salary of tbe relator at $1200 per annum, and appropriates $2400 for tbe purpose of paying tbe same for tbe years 1879 and 18.80. Such' are tbe provisions of tbe law as published, and as it appears in tbe .enrolled act on- file in tbe office of tbe secretary of state.
It would not avail tbe relator in this action if it were true, as suggested, that a senate amendment to House Roll 52 (being tbe bill for tbe above act), raising bis salary to $1,500 per year, and appropriating $3,000 to pay tbe same for tbe said two years, was agreed to in committee of conference and reported to and adopted in each bouse respectively. Eor even then tbe law in that shape would lack one essential of legislation, viz.: approval by tbe executive. I will therefore decline to look into tbe journals to ascertain whether tbe relator’s history of tbe bill in question be correct or not. Because, if correct in every particular, it could not avail him here.
Tbe writ must therefore be denied.
Writ denied.